JONES, Justice,
dissenting.
I respectfully dissent. By quashing the writ, this Court effectively affirms the Court of Civil Appeals’ acceptance of United Parcel Service’s contention that its operation in Alabama does not make it an “express company” for tax purposes pursuant to Code 1975, §§ 40-21-60, -61. In so holding, the Court takes a 19th century definition of “express company” and applies it to UPS’s modern-day operation. .That the two do not fit should not be surprising. A definition that described the old Pony Express of the 1800’s is hardly appropriate for application to a motorized carrier operation of the 1980’s. And, yet, while Pony Express would have been subject to the “express company” tax, the Court holds that UPS, whose common carrier services are a hundred times faster, safer, and more efficient, is not. I suppose the public relations department of Federal Express will now have second thoughts about having included the word “Express” in that company’s name.
STEAGALL, J., concurs.